                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:20-cv-242-MOC-WCM

DONNA S. SHOOK, as Executrix of the )
Estate of Jean S. Satterfield, aka Jean S. )
Penland,                                   )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )
                                           )                 ORDER
BOSTON SCIENTIFIC CORP.,                   )
                                           )
                      Defendant.           )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant,

(Doc. No. 6), in which Defendant asks this Court to dismiss Plaintiff’s Complaint.

       Plaintiff filed an Amended Complaint on January 10, 2021. (Doc. No. 11). Because the

original Complaint has been superseded, the motion to dismiss that Complaint is now moot.

       IT IS THEREFORE ORDERED that:

       (1) Defendant’s Motion to Dismiss, (Doc. No. 6), is DENIED and DISMISSED as

           MOOT.


                                            Signed: January 25, 2021




                                                1

     Case 1:20-cv-00242-MOC-WCM Document 14 Filed 01/25/21 Page 1 of 1
